                 Case 20-10691       Doc 215-4      Filed 06/11/21      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                               )
In re:                                         )
                                               )
Zachair, Ltd.,                                 )       Case No.: 20-10691-TJC
                                               )
                       Debtor.                 )       Chapter 11
                                               )

                         NOTICE OF SALE, BID PROCEDURES,
                       POTENTIAL AUCTION, AND SALE HEARING

       PLEASE TAKE NOTICE that, on January 17, 2020 (the “Petition Date”), the above-
captioned debtor and debtor in possession (the “Debtor”) filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Maryland (the “Court”), commencing this chapter 11 case
(the “Chapter 11 Case”).

        PLEASE TAKE FURTHER NOTICE that, on June [●], 2021, the Debtor filed a motion
(the “Motion”)1 seeking entry of an order (the “Sale and Bid Procedures Order”) (a) approving the
sale (the “Sale”) of the Debtor’s property (the “Property”) free and clear of liens, claims, interests,
and encumbrances, (b) approving the Sales Contract, (c) approving bid procedures (the “ Bid
Procedures”), (d) establishing certain dates and deadlines for the sale process, including scheduling
an auction of the Property (the “Auction”), if applicable, in accordance with the Bid Procedures,
and the hearing with respect to the approval of the Sale (the “Sale Hearing”), (e) approving the
form and manner of notice of the Bid Procedures, the Auction, if any, and the Sale Hearing, and
(f) granting related relief.
        PLEASE TAKE FURTHER NOTICE that, on [●], 2021, the Court entered the Sale and
Bid Procedures Order [Docket No. [●]], approving, among other things, the Sale free and clear of
liens, claims, interests, and encumbrances and approving the Sales Contract on a final basis,
subject only to certain conditions, and the Bid Procedures, which establish key dates and times
relating to the Sale and the Auction. All interested bidders should carefully read the Sale and Bid
Procedures Order and the Bid Procedures in their entirety.2

                  Contact Persons for Parties Interested in Submitting a Bid


1
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to
them in the Motion.
2
        To the extent of any inconsistencies between the Bid Procedures and the summary
descriptions of the Bid Procedures in this notice, the terms of the Bid Procedures shall control in
all respects.
                Case 20-10691       Doc 215-4      Filed 06/11/21     Page 2 of 2




       The Bid Procedures set forth in detail the requirements for submitting Qualified Bids, and
any person interested in making an offer to purchase the Property must comply strictly with the
Bid Procedures. Only Qualified Bids that are submitted in accordance with the Bid Procedures will
be considered by the Debtor.

      A copy of the Bid Procedures and the Sale and Bid Procedures Order is attached hereto as
Exhibit A and Exhibit B, respectively.

       Any persons interested in making an offer to purchase the Property should contact
the Debtor’s real estate agent and broker: Fraser Forbes Real Estate Services, LLC, a/k/a
Fraser Forbes Company LLC, 7811 Montrose Road, Suite 500, Potomac, Maryland 20854;
Attn. Richard O. Samit (e-mail rsamit@fraserforbes.com; phone 703-462-6820)

                                Important Dates and Deadlines3

       Bid Deadline. The deadline to submit a Qualified Bid is August 12, 2021, at 5:00 p.m.
        (prevailing Eastern Time).

       Auction. If a Qualified Bid (in addition to the Stalking Horse Bid) is received by the Bid
        Deadline, the Debtor will conduct the Auction, which shall take place at the Confirmation
        Hearing, or at such other date, time and location as may be determined by the Debtor or the
        Bankruptcy Court. Only Qualified Bidders are eligible to participate in the Auction, subject
        to other limitations as may be reasonably imposed by the Debtor in accordance with the
        Bid Procedures. The Auction shall be governed by the Bid Procedures, subject to the
        Debtor’s right to modify such procedures in its reasonable business judgment. If the Debtor
        receives no additional Qualified Bids, the Debtor may determine, in its discretion, not to
        conduct the Auction and shall have the right to declare the Stalking Horse Purchaser as the
        Prevailing Bidder. In such event, the Debtor shall file a Notice of Cancellation of Auction
        and Designation of Stalking Horse Bidder as the Prevailing Bidder.

       Sale Hearing. Subject to Court availability and subject to the results of the Auction, if
        necessary, the Sale Hearing to consider the proposed Sale will be held at the Confirmation
        Hearing or at such other date, time and location as may be determined by the Debtor or the
        Court. The Sale Hearing may be continued to a later date by the Debtor by sending notice
        prior to, or making an announcement at, the Sale Hearing. No further notice of any such
        continuance will be required to be provided to any party.

        Consequences of Failing to Abide by the Applicable Procedures and Orders

      FAILURE TO ABIDE BY THE BID PROCEDURES, THE SALE AND BID
PROCEDURES ORDER, OR ANY OTHER ORDER OF THE COURT IN THE CHAPTER
11 CASE MAY RESULT IN THE REJECTION OF YOUR BID.


3
        The following dates and deadlines may be extended by the Debtor or the Court pursuant to
the terms of the Bid Procedures and the Sale and Bid Procedures Order.
